Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The instant claims require a system and method of operating a pedestal lift for a plasma processing chamber comprising a fixed frame between a platen and pedestal, an absolute linear encoder on the fixed frame coupled to a rod to the platen to detect movement of the platen, a lift rod attached to the platen and extending through the fixed frame, and a movement assembly on the fixed frame to move the rod and thus the platen vertically relative to the fixed frame.

The closest available prior art discloses knowledge in the art of plasma processing chambers comprising fixed frames with movement assemblies for movement of a shaft and platen above a pedestal within the chamber, as well as use of linear encoders to determine the position of the lift assembly (see prior office action), but none of the prior art teaches nor suggests the specific orientation and arrangement of fixed frame, shaft, platen, pedestal and linear encoder , without hindsight reconstruction, to obtain this movement and measurement.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265.  The examiner can normally be reached on Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JASON BERMAN/Primary Examiner, Art Unit 1794